DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filed on 4/20/2022.
Claims 1-22 are presented for examination. Claims 1-20 have been amended. Claims 21-22 have been added.
Applicant’s amendments to the specification and claims have overcome 112 rejections set forth in the non-Final Office Action mailed 1/4/2022.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 20130062401 A1-IDS recorded, hereafter Sheehan) in view of Krohn et al. (US 20030167349 A1, hereafter Krohn).

Regarding to Claim 1, Sheehan discloses: A system (see [0015] and [0056]; “a pervasive package identifier based operating system 104” and “The package identifiers are pervasive in a computing device, being used for installation as well as during runtime (e.g., as a basis for security identifiers)”, emphasis added. Statements from [0023], [0040] and [0045]-[0046] also imply the system is performing dynamic package dependency), comprising:
a processor; and a memory having computer-executable instructions stored thereupon which, when executed by the processor (see Fig. 7 and [0059]-[0060]), cause the system to:
at a first time, install a package comprising one or more first components of an application on the system; execute the one or more first components of the application in an application process (see [0013], [0015] and Claim 13; “When the application is installed on a device, the package identifier is maintained in a protected manner so that the package identifier is accessible to the operating system of the device but not to other applications running on the device. When running an application installed from the package, one or more processes are created each of which is assigned a security identifier based on the package identifier”, “installs applications in packages on computing device 102 and manages running of those applications on computing device 102” and “one or more processes created for running the one or more applications”, emphasis added. Also see [0024], [0031] and  [0049]-[0050]; “one or more applications included in package 212 are installed on computing device 200” and “When an application begins running on computing device 200, process creation module 206 manages the creation of one or more processes on computing device 200 for that application”);
at a second time subsequent to the first time while the one or more first components of the application are running in the application process, receive a request to incorporate one or more second components into the application (see [0040], [0045]-[0046] and [0056]; “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process. In response to loading of a library being requested by a component or module of package 212” and “The package identifiers are pervasive in a computing device, being used for installation as well as during runtime”, emphasis added. One of the running processes or installed packages of the running application requests to load a dynamic link library (dll) into the execution of the application at runtime. Note: it is understood on one with ordinary skill in the art that a dynamic link library (dll) is a library/code/package that called/requested by an software application during loading the software application or running/executing the software application; no matter the dll is requested during loading the software application or running the software application, it would inherently require the dll is requested by a running process of the application (the loading process of the application or the particular function process of the application)); 
while the application process is running, determine whether the one or more second components are permitted to be added to the application process with the one or more first components that were installed with the package (see [0003], [0040] and [0046]; “whether the process is permitted to access a resource of the computing device is determined based at least in part on the package identifier”, “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process” and “verifies that the requested library is identified in the manifest of package 212 or in the manifest of a dependency package of package 212”); and
responsive to a determination that the one or more second components are permitted to be added to the application process with the one or more first components, load the one or more second components into the application process with the one or more first components while the application process continues running (see [0003], [0040] and [0046]; “whether the process is permitted to access a resource of the computing device is determined based at least in part on the package identifier”, “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process” and “If the requested library is identified in the manifest of package 212 or in the manifest of a dependency package of package 212, then operating system loads the requested library”).

Sheehan does not disclose: the one or more second components were not installed with the package.
However, Krohn discloses: it is well-known to load a dynamic link library in a manner of receive a request to incorporate one or more second components that were not installed with the package into the application; load the one or more second components into the application process with the one or more first components while the application process continues running (see [0008] and [0013]; “a dynamic link library (DLL) is a collection of small programs, which can be called when needed by the executable program or process that is running. For example, the DLL lets the executable program to communicate with a specific device, such as a printer, or it may contain source code to do particular functions”, “It is usual in many environments that the DLLs and the applications can be installed separately”. A call or request of loading the dll to a running application is received and then the dll is loaded into the application/process(es) running the application in order to allow the application to use the function written in the dll. Also see [0009]-[0012]. Note1: it is understood that a running of executable program would inherently require installing one or more components, i.e., something like claimed first components/package, for the application and the application to use the function written in the dll would inherently require continually running the application process(es) when and after loading the dll. Note2: “the DLLs and the applications can be installed separately” from [0013] implies that the dll or the claimed second components are not installed with the package or first components of the application).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify installations of dynamically link libraries (dlls) from Sheehan by including features of installing the dlls and applications separately from Krohn, since it would provide a well-known mechanism to simplifying the installations of software applications via avoiding installing the dlls with the software applications (see [0013] from Krohn). 

Regarding to Claim 2, the rejection of Claim 1 is incorporated and further the combination of Sheehan and Krohn discloses: the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: determine that the one or more second components are permitted to be added to the application process based at least on a package identifier associated with the one or more second components (see [0045]-[0046] from Sheehan; “The manifest associated with package 212 also includes dependency information for the package, identifying other packages (if any) that package 212 is dependent on” and “package identifier 214 is used to facilitate loading of code libraries (e.g., dynamic link libraries) by a process” and “verifies that the requested library is identified in the manifest of package 212 or in the manifest of a dependency package of package 212”. Also see [0019], [0029] and [0051] from Sheehan; “a resource can be a hardware component of computing device, a module or component in a package (e.g., package 212)” and “A determination is made, based at least in part on the package identifier, whether the one or more processes are permitted to access resources of the computing device”).

Regarding to Claim 3, the rejection of Claim 2 is incorporated and further Sheehan discloses: wherein the one or more first components comprise one or more first application libraries, and the one or more second components comprise one or more second application libraries (see [0015], [0046] from Sheehan and the rejection of Claim 1; “installs applications in packages on computing device 102”, “These components or modules can include binary code that is executed as part of an application or code that is interpreted … a library that is part of or used by the application and so forth”, “loading of code libraries (e.g., dynamic link libraries) by a process” and “loads the requested library”).

Regarding to Claim 8, Claim 8 is a method claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 9, the rejection of Claim 8 is incorporated and further Claim 9 is a method claim corresponds to system Claim 2 and is rejected for the same reason set forth in the rejection of Claim 2 above.

Regarding to Claim 10, the rejection of Claim 9 is incorporated and further Claim 10 is a method claim corresponds to system Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Regarding to Claim 15, Claim 15 is a product claim corresponds to system Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 16, the rejection of Claim 15 is incorporated and further Claim 16 is a product claim corresponds to system Claims 2 and 3, and thus Claim 16 is rejected for the same reason set forth in the rejection of Claims 2 and 3 above.

Claims 4-5, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 20130062401 A1-IDS recorded, hereafter Sheehan) in view of Krohn et al. (US 20030167349 A1, hereafter Krohn) and further in view of Cuadra et al. (US 20130198760 A1, hereafter Cuadra).
Cuadra was cited on the previous office action.

Regarding to Claim 4, the rejection of Claim 1 is incorporated, the combination of Sheehan and Krohn does not disclose: responsive to the determination that the one or more second components are permitted to be added by the application process, add dependency information for the one or more second components to a package data structure for the application process.
However, Cuadra discloses: responsive to the one or more second tasks are permitted to be added by another task that the one or more second task depends on, add dependency information for one or more second task to a data structure for the running task (see [0039]; “when execution of a dependent task is launched, the dependent task is added to the linked list in the scheduler table 321”). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify execution of requested library or package from the combination of Sheehan and Krohn by including a linked list that indicating current execution statuses of related tasks from Cuadra, and thus the combination of the combination of Sheehan, Krohn and Cuadra would disclose the missing limitation from the combination of Sheehan and Krohn (note: at the new combination system, the launch/execution of requested library or package indicates such requested library or package is permitted to be used by the process that requests the library or package), since it would provide a mechanism of dynamically showing whether a related task is currently executing or not (see [0039] from Cuadra).

Regarding to Claim 5, the rejection of Claim 4 is incorporated and further the combination of Sheehan, Krohn and Cuadra discloses: wherein the package data structure comprises a linked-list storing information regarding loaded packages and package dependencies for the application process (see [0045]-[0046] of Sheehan and [0039] from Cuadra; “when execution of a dependent task is launched, the dependent task is added to the linked list in the scheduler table 321”. At the combination system, the library or package is added to the linked-list when it is ready to launched and is removed from linked-list when it is evicted, and thus the libraries or packages remained at the linked-list are current loaded libraries or packages. In addition, the dependent libraries or packages are added to the linked-list, and thus the linked-list stores package dependency information).

Regarding to Claim 11, the rejection of Claim 8 is incorporated and further Claim 11 is a method claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 12, the rejection of Claim 11 is incorporated and further Claim 12 is a method claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Regarding to Claim 17, the rejection of Claim 15 is incorporated and further Claim 17 is a product claim corresponds to system Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 18, the rejection of Claim 17 is incorporated and further Claim 18 is a product claim corresponds to system Claim 5 and is rejected for the same reason set forth in the rejection of Claim 5 above.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 20130062401 A1-IDS recorded, hereafter Sheehan) in view of Krohn et al. (US 20030167349 A1, hereafter Krohn) and Cuadra et al. (US 20130198760 A1, hereafter Cuadra) and further in view of Baxter et al. (US 20170322788 A1, hereafter Baxter).
Cuadra and Baxter were cited on the previous office action.

Regarding to Claim 6, the rejection of Claim 4 is incorporated, the combination of Sheehan, Krohn and Cuadra does not disclose:
receive a dynamic query of the package data structure with respect to a third component executing in the application process;
obtain other dependency information regarding the third component from the package data structure; and
in response to dynamic query, provide the other dependency information.
However, Baxter discloses: a system comprising: receive a dynamic query of the package data structure with respect to a third component executing in the application process; obtain other dependency information regarding the third component from the package data structure; and in response to dynamic query, provide the other dependency information (see Fig. 4, [0033] and [0035]; “Although illustrated as a table in the present implementation, it should be understood that dependency information may be maintained in a linked list” and “the management node may search data structure 400 and provide the required dependencies to each of the configurations processes. In other implementations, the configuration processes on the individual virtual nodes may search data structure 400 to determine dependencies of the deployed services”. The management node or processes can request to search the data structure 400 and be provided dependency information of any particular process on the data structure. Note: the request to search is request-on-demand, and thus the request is a dynamic query request to the data structure).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the functions of lined-list from the combination of Sheehan, Krohn and Cuadra by including a mechanism of searching dependency information from a linked list data structure having dependency information from Baxter, since a search/query operation is a well-known and understood operation that can be performed on data structure to find out certain information stored on the data structure.

Regarding to Claim 13, the rejection of Claim 11 is incorporated and further Claim 13 is a method claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Regarding to Claim 19, the rejection of Claim 17 is incorporated and further Claim 19 is a product claim corresponds to system Claim 6 and is rejected for the same reason set forth in the rejection of Claim 6 above.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 20130062401 A1-IDS recorded, hereafter Sheehan) in view of Krohn et al. (US 20030167349 A1, hereafter Krohn) and Cuadra et al. (US 20130198760 A1, hereafter Cuadra) and further in view of Kulkarni et al. (US 20190317747 A1, hereafter Kulkarni) and Szyperski et al. (US 20090216793 A1, hereafter Szyperski).
Cuadra and Kulkarni were cited on the previous office action.

Regarding to Claim 7, the rejection of Claim 4 is incorporated and further the combination of Sheehan, Krohn and Cuadra discloses: without restarting the application process, perform an update of the package data structure to indicate that the one or more second components have been removed from the application process (see [0045]-[0046] of Sheehan and [0039] from Cuadra; “when execution of a dependent task is launched, the dependent task is added to the linked list in the scheduler table 321. A task is removed from a slot when the task is evicted”, emphasis added. Note: the removing of the task from the linked list only indicates or represents the eviction of the corresponding task, the execution statuses of other tasks remaining the linked list do not change, and thus the update of the removing the task to be evicted from the linked list is performed without restarting the application process).
The combination of Sheehan and Cuadra does not disclose:
receive a request to dynamically remove the one or more second components from the application process;
determine whether the one or more second components have been loaded into the application process;
responsive to a determination that the one or more second components have been loaded into the application process: unload the one or more second components from the application process while the application process continues running; and
the updating of the package data structure is performing an in-memory update.
However, Kulkarni discloses: a system for performing dynamic package management, comprising:
receive a request to dynamically remove the one or more second components from the application process (see [0060]; “at step 602 by receiving a package uninstall request to uninstall a particular package of a container”. Receiving a request to dynamically remove a particular package from a container process. Note: such request is received when it is required to remove or uninstall the particular package instead of at a particular fixed time, and thus it is dynamically removing or uninstalling the particular package/component, i.e., request-on-demand; furthermore, since it is dynamically removing or uninstalling the package from the container, then there is an embodiment of removing or uninstalling the package from the container is running);
determine whether the one or more second components have been loaded into the application process (see [0040]-[0041]; “determines that the requested package is not uninstalled for the container” and “determines that the requested package is installed for the container”);
responsive to a determination that the one or more second components have been loaded into the application process: unload the one or more second components from the application process while the application process continues running (see [0040]-[0041]; “determines that the requested package is installed for the container, the computer-implemented method 600 at step 608 uninstalls the package from the container”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify execution of libraries or packages for processes that requests such libraries or packages from the combination of Sheehan, Krohn and Cuadra by including a mechanism of verifying whether a requested package for a container process is currently loaded or installed for the container process before actually performing the unloading or uninstalling process from Kulkarni, since it would provide a method of avoiding execution error of unloading or uninstalling certain code or packages that are not actually loaded or installed (see [0040]-[0041] from Kulkarni). 

Furthermore, Szyperski discloses: perform an in-memory update of the package data structure that represents software components’ dependency relationship (see [0026] and [0039]; “a set of in-memory data structures having linked nodes (110 a, 120 a, 130 a, 140 a, 150 a, and 160 a) that are created and discarded based on state changes in relevant software components” and “creating and updating in-memory data structures representing the dependency chain”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the dynamic linked list data structure represents dependency relationships for software components from the combination of Sheehan, Krohn, Cuadra and Kulkarni by including an in-memory data structure represents dependency relationships for software components from Szyperski, and thus the combination of Sheehan, Krohn, Cuadra, Kulkarni and Szyperski would disclose the missing limitations from the  combination of Sheehan, Krohn and Cuadra, since an in-memory data structure is well-known data structure providing fast access via storing the data structure on the main memory for compute data storage.

Regarding to Claim 14, the rejection of Claim 11 is incorporated and further Claim 14 is a method claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Regarding to Claim 20, the rejection of Claim 17 is incorporated and further Claim 20 is a product claim corresponds to system Claim 7 and is rejected for the same reason set forth in the rejection of Claim 7 above.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 20130062401 A1-IDS recorded, hereafter Sheehan) in view of Krohn et al. (US 20030167349 A1, hereafter Krohn) and further in view of Cuadra et al. (US 20130198760 A1, hereafter Cuadra) and Szyperski et al. (US 20090216793 A1, hereafter Szyperski).
Cuadra was cited on the previous office action.

Regarding to Claim 21, the rejection of Claim 8 is incorporated and further the combination of Sheehan and Krohn discloses: maintaining a data structure reflecting dependencies of the application, the dependencies including at least the one or more first component of the application that were installed with the package at the first time (see [0045] from Sheehan; “One package is dependent on another package if the one package relies on that other package to be present (installed) in order for an application in the one package to function correctly when running” and “Operating system 202 can maintain a record identifying each package (and manifest of each such package) installed on computing device 200, and for each such package an identification of any other packages that the package is dependent on. The dependency information can be maintained using a table, dependency graph, or alternatively a variety of other conventional data structures”).
The combination of Sheehan and Krohn does not disclose: while the application process continues running, performing an in-memory update of the data structure to indicate that the one or more second components of the application have been added as further dependencies of the application.
However, Cuadra discloses: while the application process continues running, performing an update of the data structure to indicate that the one or more second tasks have been added as further dependencies of the  are permitted to be added by another task that the one or more second task depends on, add dependency information for one or more second task to a data structure for the running task (see [0037], [0039]; “a processing task may generate one or more “child” processing tasks during execution”, “automatically schedule dependent tasks for execution when a processing task that specifies the particular dependent task has completed execution” , “a dependent task is defined when the parent task, e.g., task that specifies the dependent task, is defined and is therefore, known and available by the time that the parent task begins execution”, “When a child processing task is generated, the child processing task is added to a linked list in the scheduler table 321. Similarly, when execution of a dependent task is launched, the dependent task is added to the linked list in the scheduler table 321”. Either one of a child processing task or the dependent task from Cuadra can be considered as dependent task or claimed second components). 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify execution of requested library or package from the combination of Sheehan and Krohn by including a linked list that indicating current execution statuses of related tasks from Cuadra, since it would provide a mechanism of dynamically showing whether a related task is currently executing or not (see [0039] from Cuadra).
Furthermore, Szyperski discloses: perform an in-memory update of the data structure that represents software components’ dependency relationship (see [0026] and [0039]; “a set of in-memory data structures having linked nodes (110 a, 120 a, 130 a, 140 a, 150 a, and 160 a) that are created and discarded based on state changes in relevant software components” and “creating and updating in-memory data structures representing the dependency chain”).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claim invention, to modify the dynamic linked list data structure represents dependency relationships for software components from the combination of Sheehan, Krohn and Cuadra by including an in-memory data structure represents dependency relationships for software components from Szyperski, and thus the combination of Sheehan, Krohn, Cuadra, and Szyperski would disclose the missing limitations from the  combination of Sheehan and Krohn, since an in-memory data structure is well-known data structure providing fast access via storing the data structure on the main memory for compute data storage.

Regarding to Claim 22, the rejection of Claim 21 is incorporated and further the combination of Sheehan, Krohn, Cuadra and Szyperski discloses: the one or more second components comprising an application plugin that is added to the application with the one or more first components of the application without restarting the application process (see [0046] from Sheehan and [0008]-[0011] from Krohn; “a dynamic link library (DLL) is a collection of small programs, which can be called when needed by the executable program or process that is running” and “The advantage of DLL files is that (because they do not get loaded into random access memory (RAM) together with the main program) space is saved in RAM. Only when and if a DLL file is called, it is loaded”).

Response to Arguments
Applicant’s arguments, filed 4/20/2022, with respect to rejections of Claims 1-20 under prior art rejections have been full considered. New grounds of rejections were made based on the amended limitations at the independent claims. In addition, based on the arguments that Applicant filed 4/20/2022, to be more specific, the argument of Applicant used [0043] from Sheehan that discusses feature of restarting the application processes for updating the application to argue that reference Sheehan fails to disclose the amended limitations related to “while the application process continues running”, Examiner would like to re-explain one more time as Examiner already explained during the interview at 4/18/2022, [0043] is related to the feature of updating new version of same package/component of the applications installed (see “The version of the applications already installed, and thus whether some other package includes a newer version” from [0043]); such feature is implemented under a total different embodiment as loading dynamic link library described by [0046] from Sheehan or loading the second components/package as claimed. Unless Applicant amends the claims to further specify the loading of the claimed second components/package is due to the version update of installed/loaded components/packages of the installed and running application, otherwise Applicant is using one unrelated paragraph/description to make the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196